Title: To George Washington from Lewis Nicola, 3 June 1782
From: Nicola, Lewis
To: Washington, George


                  
                     Sr
                     Fishkill 3d June 1782
                  
                  Some of the muster rolls of the Invalid regt having been filled
                     in a manner different from that directed by the Minister of war in a case
                     peculiar to the Invalid regt I am under the necessity of requesting your
                     Excellencies directions, that I may avoid future censure, for which purpose I
                     have the honour to lay a full state of the case before you in the inclosed.
                     Permit me with respect to assure you that I am Sr Your Excellencies Most obedt
                     Servt
                  
                     Lewis Nicola Col. Inv.
                     
                  
                Enclosure
                                    
                     
                        Fishkill 3d June 1782.
                     
                     Some time in Spring last year the late Board of war directed
                        me to make a return of all the non commissioned & privates in the
                        Invalid regt specifying the State each man belonged to, at the same time
                        informed me that the State of Connecticut had twice applied for all the
                        Invalids belonging to their line to do duty in the State but had been
                        refused by Congress.
                     Shortly after my arrival at Fishkill in September last Capt.
                        Hill sent me two returns of Invalids belonging to the State of Connecticut,
                        one, of those transferred to the Invalid regt before the 1st of April 1781,
                        the other, of men transferred on that day, the whole amounting to about
                        120surprised to find about 80 men of that line transferred beyond what I
                        had returned to the Board of war, agreable to returns sent to me from
                        Boston, I enquired into the cause of this & found those men had been
                        detained in the State & permitted to go to their respective homes
                        & that not one of them had joined the regt ’till last september. Not
                        judging it proper for me to determine in a case of this nature thought it
                        best to state the matter & send it, with copies of the returns to
                        the Board & request its directions & desired the officers to
                        mark those men that joined, time of transfer 
                           uncertain in the muster rolls ’till the matter was determined. The
                        matter rested thus ’till I went to Philadelphia when I mentioned it to the
                        Minister of war, who said he had not before heard of it but would examine
                        the papers in the office, enquire into the case & then give his
                        directions. The 24 Decr 1781 I recd an order of which the following is a
                        copy
                     SrWar Office 24 Decr 1781You letter to the late Board of war relative to the men of the
                        Connecticut line transferred to the Invalid regt has been taken into
                        consideration & I am directed to inform you that you are to govern
                        yourself in that & in all other cases by the following rule.
                     Every non–commissioned officer & private transferred
                        to your corps is to be allowed a reasonable number of days, the length of
                        the way & his abilities for travelling considered, previous to that
                        of his actually joining, & from the day such allowance commences,
                        and no other, he is to be mustered as belonging to your corps & pay
                        drawn for him accordingly. I am &c. 
                     Col. Lewis Nicola
                     
                        Joseph Carleton Secy
                     
                     
                        By the following post I transmitted the order to the
                           officer commanding here with directions that it should be complied with,
                           but on my return here I found they had mustered them from the dates of
                           their transfers, tho I think thirty days would have been an ample
                           allowance for the worst to remove to Boston from the Connecticut Huts.
                           These musters being contrary to the above order I am at a loss whether,
                           or how these mistakes can be rectified, therefore request your
                           Excellencies directions.
                     
                     
                        Lewis Nicola Col. Inv.
                        
                     
                  
                  
               